Citation Nr: 0023852	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  94-47 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether injuries sustained residual to a gunshot wound to the 
left knee on January 6, 1947, were incurred in the line of 
duty.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from May 1946 to July 1947.  
He is in receipt of a general discharge under honorable 
conditions.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in Los 
Angeles, California.


FINDINGS OF FACT

1.  On January 6, 1947, the veteran consciously and 
deliberately shot himself in the left knee, resulting in 
injury to the left knee.

2.  The veteran was not insane at the time of the January 6, 
1947, incident, and had reasonable adequate motives for 
shooting himself in the knee.


CONCLUSION OF LAW

Injuries sustained residual to a self-inflicted gunshot wound 
to the left knee on January 6, 1947, were proximately and 
immediately due to the veteran's own willful misconduct.  38 
U.S.C.A. §§ 105, 5107(a) (West 1991); 38 C.F.R. §§ 3.1(n), 
3.301(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  An injury or disease incurred 
during active service is deemed to have been incurred in the 
line of duty unless the disease or injury is the result of 
the veteran's own willful misconduct.  38 U.S.C.A. § 105(a); 
see Smith v. Derwinski, 2 Vet. App. 241 (1992).  

"Willful misconduct" is defined as an act involving 
conscious wrongdoing or a known prohibited action.  
38 C.F.R. §§ 3.1(n), 3.301(a).  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of, or 
wanton and reckless disregard of, its probable consequences.  
38 C.F.R. § 3.1(n)(1).  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1(n)(2).  Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease, or death.  38 C.F.R. § 3.1(n)(3).

A service department finding that injury, disease or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(n).

The requirement for line of duty will not be met if it 
appears that, at the time the injury was suffered or disease 
contracted, the person on whose account benefits are claimed:  
(1) was avoiding duty by deserting the service or by 
absenting himself or herself without leave materially 
interfering with the performance of military duties; (2) was 
confined under sentence of court-martial involving an 
unremitted dishonorable discharge; or, (3) was confined under 
sentence of a civil court for a felony (as determined under 
the laws of the jurisdiction where the person was convicted 
by such court).  38 U.S.C.A. § 105(b) (West 1991); see 
38 C.F.R. § 3.1(m) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in Zang v. Brown, 8 
Vet. App. 246 (1995), held that the existence of insanity, as 
defined under 38 C.F.R. § 3.354(a) (1999), at the time of the 
commission of an act, negates intent so as to preclude that 
act from constituting willful misconduct under 38 C.F.R. § 
3.1(n).  See Stringham v. Brown, 8 Vet. App. 445 (1995).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition exhibits, due to 
disease, a more-or-less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment in the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a). 

When a rating agency is concerned with determining whether a 
veteran was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved and apply the definition in 
subparagraph (a).  38 C.F.R. § 3.354(b).

Furthermore, VA's General Counsel has issued a precedent 
opinion that addresses the question of what will satisfy the 
definition of "insanity" in 38 C.F.R. § 3.354.  See 
VAOPGCPREC 20-97 (1997).  VA, including the Board, is bound 
by this interpretation.  38 U.S.C.A. § 7104(c) (West 1991).

The Court has held that the statute requires that the 
insanity exist only "at the time of the commission of an 
offense leading to a person's . . . discharge", and not that 
insanity must cause the misconduct, that is, there need not 
be a causal connection between the insanity and the 
misconduct.  Helige v. Principi, 4 Vet. App. 32, 34 (1993); 
see 38 U.S.C.A. § 5303(b) (West 1991).  Struck v. Brown, 9 
Vet. App. 145 (1996).

Factual Background

Service records reflect that on August 6, 1947, the veteran 
was admitted to the dispensary with a gunshot wound to the 
left knee.  Initial clinical service entries note that the 
veteran accidentally shot himself while on duty.  He had nine 
months' of service at that time and one prior disciplinary 
incident where he spent 11 days in the brig for "sitting 
down on guard duty."  Also noted in records is that the 
veteran had been committed for drunkenness and petty thievery 
in 1944, and that at age five or six he had been sent to 
Susquehanna Valley Home for five years.  An in-service 
neuropsychologic note, dated in April 1947, notes prior 
consultation and a recommendation that the veteran could 
benefit from psychotherapy.  No definite neuropsychiatric 
diagnosis was established at that time.  A clinical entry 
dated later in April notes that the veteran had first 
attributed the shooting to an accident but later "frankly 
admitted that he had done it on purpose."

The veteran related feeling despondent over letters from home 
and reported that others had advised him a leg injury would 
get him out of service.  Then the veteran was away without 
permission for a period of time while still undergoing 
treatment for his left knee injuries.  Records note that the 
veteran was also punished for refusing to wear a cap while 
being treated.  Records include a note that the veteran had 
gotten into legal trouble for stealing prior to service and 
had been given the choice of either reform school or service.  
Also noted was that the veteran had taken up "a sort of 
religious fanaticism."  It was stated that "[a]ll reasoning 
is beyond him".  Psychiatric appraisal concluded that the 
veteran was immature, inadequate and lacking in judgment.  
The examiner noted some "schizoid coloring" in his 
personality.  He demonstrated improvement during his hospital 
admission.  The diagnosis was changed to personality 
disorder.  A Medical Board was recommended.  The Medical 
Board concluded that the veteran had been mentally 
responsible for his action.  

Service records include a transcript of a statement dated in 
April 1947.  The veteran indicated he had first stated the 
gunshot wound to have been an accident but that "[l]ater I 
woke up and became a Christian, so I will state now that I 
did it on purpose.  The reason I did it was that there was an 
evil spirit in me that made me do it.  I was depressed at the 
time and wanted to get home so the devil drilled in me to 
shoot myself which I did."

In July 1947, the Judge Advocate General (JAG) indicated that 
veteran's injuries were incurred as a result of misconduct 
and not in the line of duty.  The JAG specifically noted that 
the veteran was able to comprehend the nature and 
consequences of his acts and was sane at the time of the 
commission of the act that resulted in his injuries.  The JAG 
indicated that the veteran's personality disorder and related 
deep-seated emotional maladjustment may be considered as 
mitigating circumstances in connection with disciplinary 
action.  The veteran was discharged as undesirable by reason 
of unfitness due to a personality disorder.

In April 1948, the character of the veteran's discharge was 
reviewed by the Navy Board of Review.  The veteran argued 
that his in-service difficulties were due to a nervous 
disorder.  No change in the character of discharge was 
approved.

In June 1967, the veteran requested a change in the character 
of his discharge.  He claimed that he shot himself because he 
did not want to return to the barracks.  He claimed the 
troops were harassing him due to the softness of his skin, 
and threatening to seduce him.  The majority indicated no 
change was warranted.  The minority noted the veteran's 
character and behavior disorder, but indicated such did not 
render the veteran incompetent.  The minority was of the 
opinion that if the veteran was in full possession of his 
faculties and the self-inflicted wound was to gain release, 
than the veteran should have undergone court-martial.  The 
minority recommended the character of the veteran's discharge 
be changed to a general discharge by reason of unsuitability 
resulting from a duly diagnosed character and behavior 
disorder.  In August 1967, the veteran was issued a general 
discharge under honorable conditions.

In 1993 the veteran submitted a statement in which he claimed 
he had been forcibly raped at bayonet point by a sergeant in 
service and that rather than be raped again he shot himself.  
He indicated he had never filed for benefits due to the shame 
involved with service incidents.

The claims file contains an administrative decision dated in 
September 1994, which concluded that the disability sustained 
by the veteran as a result of a self-inflicted gunshot wound 
on January 6, 1947, was not incurred in the line of duty.  

In connection with a personal hearing in December 1994, the 
veteran read a statement into the record.  He clarified and 
contested details of the statement of the case.  He related 
his childhood troubles, to include episodes of physical and 
sexual abuse.  He reported that the change in his account of 
in-service events was due to shame.  

Analysis

It is undisputed is that on January 6, 1947, the veteran 
incurred a self-inflicted gunshot wound to the left knee.  
The service department and the RO have found that the veteran 
purposely and consciously shot himself in the left knee, 
directly resulting in knee disability, and that he was sane 
at the time of commission.  38 C.F.R. § 3.1(n).  For the 
reasons that follow, it is the Board's conclusion that there 
is ample evidence to sustain the service department and RO 
determinations of willful misconduct, thus precluding service 
connection for disability resulting from the self-inflicted 
gunshot wound.  

As set out above, the veteran initially reported such 
incident to have been an accident; however, coincident with 
treatment and hospitalization for such he acknowledged that 
the wound had been purposely self-inflicted in order to get 
out of service.  Notably, he made no statement as to 
harassment or assault contemporary to the actual incident or 
treatment therefor.  

Only decades later, in connection with requests for an 
upgraded discharge or VA benefits, has the veteran argued 
that he was harassed or assaulted in service and that he shot 
himself to avoid further harassment/assault.  

The regulation speaks in terms of conscious wrongdoing or 
known prohibited action with knowledge of or disregard of the 
probable consequences in defining willful misconduct.  38 
C.F.R. § 3.1(n).  Though not so precise as to specifically 
define every action that would constitute willful misconduct, 
the VA provisions have been sustained as not unduly vague and 
sufficiently articulated to permit understanding or 
compliance by anyone exercising ordinary common sense.  
Yeoman v. West, 140 F.3d 1443, 1448 (Fed. Cir. 1998).  

The Board finds the veteran's statements made contemporaneous 
with the incident to be more probative than statements made 
decades after service.  In any case, the veteran's statements 
are consistent in establishing that he knowingly and 
consciously shot himself in the left knee.  He does not now 
assert that the shooting was accidental.  To the extent his 
later accounts of harassment or assault may be seen as a 
mitigating circumstance, such do not in any way demonstrate 
that the incident was, in fact, accidental or that the 
veteran had no knowledge of his actions.  See 38 C.F.R. 
§§ 3.2(n)(1), 3.301(a).  Since his initial assertion that the 
gunshot wound was accidental the veteran has consistently 
conceded that gunshot wound was intentionally inflicted.

In determining whether the self inflicted gunshot wound was 
an act of willful misconduct, the Board has considered the 
provisions of 38 C.F.R. § 3.302, which provide in essence, 
that suicide, or a bonafide attempt at suicide, will be 
considered to be an act of willful misconduct if the act of 
self destruction was intentional, the person was of sound 
mind, and there was a reasonable adequate motive for the 
suicide.  It follows that the veteran's act of shooting 
himself in the knee would constitute willful misconduct if it 
was intentional, he was of sound mind, and he had a 
reasonable adequate motive for shooting himself.  As noted 
above, the veteran concedes that the gunshot wound was 
intentional, he has consistently been found to be of sound 
mind at the time of the shooting, and he has supplied several 
adequate reasons for shooting himself.  

The Board also notes that the self-inflicted gunshot wound is 
clearly the proximate cause of the left knee disability for 
which the veteran is claiming service connection.  
38 C.F.R. § 3.1(n)(3).  The facts of this case do not warrant 
application of the provisions of 38 C.F.R. § 3.1(m).

The Board will consider whether the veteran was insane so as 
to preclude a finding of willful misconduct in the commission 
of the act in question.  Service personnel, to include a 
Medical Board, determined that the veteran's behavior and 
demonstrated problems were attributable to a personality 
disorder.

No formal psychiatric diagnosis was offered during service, 
to include in connection with evaluation coincident with the 
incident in question.  Although service personnel noted that 
all reasoning was beyond the veteran, the medical impression 
was that the veteran was immature and lacking in judgment, 
not that he was insane or incapable of recognizing the nature 
or consequences of his actions.  Again, service evaluations 
attribute the veteran's behavior to a personality disorder.  

In VAOPGCPREC 20-97, VA's general counsel has specifically 
found that behavior which is attributable to a personality 
disorder does not satisfy the definition of insanity in 
38 C.F.R. § 3.354.  Also, the JAG specifically reviewed the 
service evidence of record and concluded that the veteran was 
responsible for his actions on January 6, 1947.

To the extent the veteran himself asserts insanity at the 
time of the self-inflicted gunshot wound, as a lay person, 
and an interested party, he is not competent to establish 
such conclusion.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no medical evidence of record indicating that the veteran 
suffered from insanity due to a "disease," as required 
under 38 C.F.R. § 3.354(a), or that he did not know or 
understand the nature or consequences of his act or that what 
he was doing was wrong, or evidence that could otherwise 
support a finding of insanity.  However, a finding that the 
veteran was not insane at the time of the incident on January 
6, 1947, is clearly supported by the evidence.  See Zang v. 
Brown, 8 Vet. App. 246 (1995).  Accordingly, the evidence 
does not demonstrate that the veteran was insane to negate 
the intent required for willful misconduct.

The Board is aware of the statutory line of duty presumption 
and the need for the evidence to preponderate against in line 
of duty.  38 U.S.C.A. § 105 (West 1991); Myore v. Brown, 9 
Vet. App. 498, 505 (1996) and Smith (Cynthia) v. Derwinski, 
2 Vet. App. 241, 244 (1990).  In this case the evidence is 
not in equipoise, rather, the preponderance of the competent 
and credible evidence is against the veteran's claim.  The 
veteran concedes that he intentionally inflicted the gunshot 
wound.  The evidence shows that injuries sustained residual 
to a self-inflicted gunshot wound to the left knee on January 
6, 1947, were proximately and immediately due to the 
veteran's own willful misconduct.  38 C.F.R. §§ 3.1(n), 
3.301(a).  Accordingly, his appeal is denied.


ORDER

Service connection for residuals of a gunshot wound to the 
left knee is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

